Citation Nr: 1342965	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cancer of the parotid gland (claimed as salivary gland condition). 

2.  Entitlement to service connection for skin cancer. 

3.  Entitlement to service connection for a bilateral foot disability to include as secondary to cancer of the parotid gland or skin. 

4.  Entitlement to service connection for a bilateral knee disability to include as secondary to cancer of the parotid gland or skin. 

5.  Entitlement to service connection for deformity tumors to include as secondary to cancer of the parotid gland or skin. 

6.  Entitlement to service connection for scarring to include as secondary to cancer of the parotid gland or skin. 

7.  Entitlement to service connection for nerve damage to include as secondary to cancer of the parotid gland or skin. 

8.  Entitlement to service connection for a throat disability to include as secondary to cancer of the parotid gland or skin. 

9.  Entitlement to service connection for a disability affecting the voice to include as secondary to cancer of the parotid gland or skin. 

10.  Entitlement to service connection for a disability of the teeth to include as secondary to cancer of the parotid gland or skin. 

11.  Entitlement to service connection for a disability manifested by joint pain to include as secondary to cancer of the parotid gland or skin.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION


The Veteran served on active duty from July 1972 to May 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO). 

On the Veteran's substantive appeal, he checked boxes indicating he wanted a Board hearing, he did not want a Board hearing, and he wanted a Decision Review Officer hearing.  Given the inconsistency of the request, a letter was sent to the Veteran asking that he clarify his hearing request.  The Veteran returned the letter and indicated that he wanted a Board hearing in Washington, DC.  In a January 2011 informal hearing presentation, the Veteran's representative withdrew the hearing request on the Veteran's behalf. 

The Board remanded the claim in April 2011 for further development and consideration. 

The Board notes that the Veteran's initial claim included a claim for a left neck condition.  In the rating decision on appeal, such issue was not listed; rather, a claim for deformity tumors was addressed.  It is unclear whether the issue of deformity tumors by the RO was meant to be a recharacterization of the left neck condition.  However, the Veteran, through his representative, has withdrawn the claim for service connection for a left neck condition; thus, no further action on this claim is necessary.  Because the claim for deformity tumors was not expressly withdrawn, such claim will be addressed on the merits below.

A claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  As the outpatient dental treatment claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  In light of the above and the 38 C.F.R. § 3.381(a-b) (2013), the claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.  


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal for service connection for a voice condition is requested.

2.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal for service connection for a bilateral foot disability is requested.

3.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal for service connection for a bilateral knee disability is requested.

4.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal for service connection for joint pain is requested.

5.  The Veteran is not a radiation-exposed veteran who participated in a radiation-risk activity for VA compensation purposes.

6.  The competent and credible evidence of record does not show that the Veteran's cancer of the parotid gland began during service; was otherwise caused by or is etiologically related to his active service; or became manifest within one year of separation from service. 

7.  The competent and credible evidence of record does not show that the Veteran's skin cancer began during service; was otherwise caused by or is etiologically related to his active service; or became manifest within one year of separation from service.

8.  The competent and credible evidence of record does not show that deformity tumors began during service; were otherwise caused by or are etiologically related to his active service; or became manifest within one year of separation from service.

9.  The competent and credible evidence of record does not show that nerve damage began during service; was otherwise caused by or is etiologically related to his active service; or became manifest within one year of separation from service.

10.  The competent and credible evidence of record does not show that the Veteran's scarring began during service or was otherwise caused by or is etiologically related to his active service.

11.  The competent and credible evidence of record does not show that a throat disability began during service or was otherwise caused by or is etiologically related to his active service.

12.  The Veteran does not have disability of the teeth due to in-service trauma resulting in loss of body of the maxilla or mandible for which service connection can be granted for compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a voice condition by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for service connection for a bilateral foot disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for service connection for a bilateral knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for service connection for joint pain by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for service connection for cancer of the parotid gland have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

6.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

7.  The criteria for service connection for deformity tumors have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).

8.  The criteria for service connection for scarring have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

9.  The criteria for service connection for nerve damage have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

10.  The criteria for service connection for a throat disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

11.  The criteria for service connection for disability of the teeth for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.150 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's representative has withdrawn the Veteran's appeals for service connection for a neck condition, voice condition, bilateral foot disability, bilateral knee disability and joint pain and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Service Connection

A.  Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in August 2007, January 2008, April 2011, and July 2011, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2007 and January 2008 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in August 2013.

Regarding the duty to assist, VA has obtained service treatment records (STRs), assisted the appellant in obtaining evidence, afforded the appellant a physical examination and obtained a medical opinion regarding his skin cancers, and afforded the appellant the opportunity to give testimony before the Board.  

The Board concludes that an examination and opinion are not needed concerning the remaining issues because there is no competent and credible evidence establishing in-service incurrence of such conditions or exposure to Agent Orange, ionizing radiation, and/or nerve gas.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

Additionally, the Board also notes that actions requested in the prior remand have been undertaken.  Indeed, pertinent service personnel and treatment records, and an examination were obtained.  The RO attempted to obtain service dental records (SDRs) and a separation examination, but such records could not be obtained and a formal finding of unavailability was made in August 2011.  The Veteran was notified of the unavailability in a July 2011 letter and again in the October 2011 Statement of the Case.  An April 2011 VCAA letter requested that the Veteran complete authorization and consent for release of records forms for Drs. Eisenberg and Urken.  However, the Veteran did not complete and submit such forms.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran requests service connection for cancer of the parotid gland, skin cancer, deformity tumors, scarring, nerve damage, throat disability, and disability of the teeth.  On his application for benefits received in June 2007, he listed that these disabilities began in 1980.  

The Veteran asserts that he was exposed to herbicides while serving on Johnston Island and as a result developed cancer of the skin and parotid gland.  The Veteran also contends that he may have developed skin cancer as a result of in-service sun exposure.  He has also mentioned that rockets with nerve gas were stored on Johnston Island.  The Veteran also noted that he had exposure to radiation while serving on Johnston Island because he guarded radioactive waste.  He also notes that he was exposed to radiation from prior nuclear tests conducted in the vicinity of Johnston Island in the early 1960's.  He asserts that his deformity tumors, scarring, nerve damage, throat disability, and disability of the teeth were caused by his cancer of the parotid gland and skin cancer.  

The Veteran submitted portions of medical treatises regarding various cancers, including squamous cell cancer and salivary cancer.  These selections define the terms and describe their symptoms, signs, diagnosis, prophylaxis and treatment.  As pertinent here, a selection notes that previous exposure to ionizing radiation appears to increase the risk of developing squamous cell cancer.  

Service records show that the Veteran was a military policeman (MP) and that he served on Johnston Island from January 12, 1973, until December 14, 1973, when he was noted to be enroute to CONUS.  The Veteran also reports that he guarded barrels of herbicides while on Johnston Island.  He notes that he used desalinated water, arguing that the water that was being desalinated was contaminated with herbicides and other chemicals.  

A private pathology report dated in November 2000 diagnosed squamous cell carcinoma of the parotid gland that most likely represented metastasis.  In a January 2001 letter, Dr. Urken stated that the Veteran underwent a superficial parotidectomy with a selective lymph node dissection.  He tolerated the surgery extremely well.  The physician noted that the Veteran would require adjuvant radiotherapy.  

In a September 2007 letter, Dr. Eisenberg noted that the Veteran had been under his dermatological care since 1989 and had had over 50 skin cancers.  Doctor Eisenberg also stated that "[g]iven the number of skin cancers, the lack of this problem in his twin, and his exposure to toxic agents during the war, I am concerned about the influence of these chemicals to induce the numerous skin cancers."  

A request was made to determine if a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) was prepared in service.  A March 11, 2011, letter from the Director of Occupational Health Services of the Army Center of Health Promotion and Preventative Medicine is of record.  The Army Dosimetry Center was contacted and it was determined that there is no record that the Veteran was exposed to ionizing radiation in service.  The Director noted that dosimetry is issued to individuals who would reasonably be expected to be exposed to 10 percent of the allowable occupational limits for radiation.  The Director noted that the Veteran's not being enrolled in a monitoring program may be considered evidence that he was not expected to receive significant exposure to ionizing radiation in service.  

In a June 2008 response, that group noted that there is no doubt that herbicides were stored on Johnston Island and that there was some leakage.  The storage was in a restricted area, but MPs generally do patrol restricted areas.  Also noted was that if the claimant was on Johnston Island as an MP that would be credible evidence to support the claim.  In the Fact Sheet: Storage of Agent Orange on Johnston Island, it was stated that the entire inventory was screened for leaks daily, and that leakage of the Agent Orange drums began in 1974.  It was also noted that between 1974 and 1977, the equivalent of the contents of 405 drums was leaked.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.t.  Thus, the Fact sheet indicates that the drums did not begin to leak until after the Veteran left Johnston Island.  Moreover, it was noted that soil samples in 1974 revealed that herbicide contamination was not detected outside of the storage yard except in close proximity to the redrumming operation. 

A VA skin examination was conducted in May 2011.  The Veteran stated that his cancers started around 25 or 30 years ago.  The Veteran stated the he was exposed to the sun in service.  The diagnosis was status post surgery, Mohs surgery, and frozen therapy for basal cell cancer, squamous cell cancer, and actinic keratosis.  The examiner noted that prolonged sun exposure can cause skin cancer.  However, the examiner also noted that the Veteran was only exposed to the sun for two years in service but was exposed to the sun while working as a police officer after service.  The examiner found that it was less likely as not that in-service sun exposure caused the Veteran's skin conditions.  The examiner also noted that Agent Orange is not known to cause skin cancer.  

Presumptive service connection for certain disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Veteran in this case did not serve in Vietnam or Korea; therefore, there is no presumption of exposure based on service on Johnston Island.  In addition, none of the claimed conditions, including skin cancer and parotid cancer, are recognized by VA as being the result of Agent Orange exposure pursuant to 38 C.F.R. § 3.309(e).  

In accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and skin cancers (melanoma, basal, and squamous cell), oral, nasal, and pharyngeal cancer.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  Thus, even if such exposure occurred, service connection still would not be available to the Veteran on a presumptive basis for cancer of the parotid gland, skin cancer, deformity tumors, scarring, nerve damage, and a throat disability as due to herbicide exposure, since these disorders have not been related to such exposure by VA regulations.  38 C.F.R. § 3.309(e). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(i), (ii).  Radiation-risk activity also includes certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).

Diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes, in pertinent part, skin cancer and salivary gland cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

The Veteran does not qualify as a "radiation-exposed Veteran."  There is no evidence in the record that he participated onsite in a test involving the atmospheric detonation of a nuclear device, was present during the occupation of Hiroshima, Japan or Nagasaki, Japan, or was interned as a prisoner of war.  He did not participate in any 'radiation-risk activity' as defined by the regulation.  The Board notes that some of the weapons tests for Operation HARDTACK I from April 1958 to October 1958, and for Operation DOMINIC I from April 1962 to December 1962, took place in the vicinity of Johnston Island.  However, the Veteran was stationed at Johnston Island almost 11 years after the last detonation took place.  Therefore, he does not qualify for presumptive service connection under 38 C.F.R. § 3.309(d). 

Notwithstanding the above, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide 
that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board notes that the statement from Dr. Eisenberg regarding his "concern" that certain toxic agents the Veteran was exposed to in service may have "influenced" his skin cancer.  This opinion is speculative, and therefore, is afforded no probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Veteran has also submitted treatise evidence regarding his cancers.  However, such articles are general in nature and do not address the facts specific to the Veteran's case.  Accordingly, they are of little probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  They do not outweigh the probative value of the opinion by the May 2011 VA examiner.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the disabilities at issue were caused by putative in-service exposure to herbicides, radiation, the sun, or nerve gas, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Veteran has stated that the disabilities at issue began as early as 1980, almost six years after separation from service.  His parotid cancer was diagnosed in 2001.  Review of his service treatment records reveals no complaints or findings of any of the claimed conditions.  On a report of medical history prepared in 1974, the Veteran denied experiencing tumors, growths, or cancer.  As the Veteran does 
not allege and the evidence does not establish that his claimed disabilities first manifested in service or, as pertinent, within the year of discharge, service connection on direct basis other than his alleged exposures or on a presumptive 
basis as chronic diseases is not warranted.

The Veteran also seeks service connection for deformity tumors, scarring, nerve damage, and a throat disability as secondary to cancer of the parotid gland and skin cancer.  See 38 C.F.R. § 3.310.  However, the Veteran is not service-connected for any disability, and therefore entitlement to service connection on a secondary basis must be denied as a matter of law.  

The Board notes the Veteran has submitted a copy of another veteran's rating decision concerning Agent Orange and Johnston Island, as well as a listing of Board decisions wherein service connection for disabilities based on Agent Orange exposure was granted.  However, rating decisions and Board decisions for veterans are not binding in adjudicating claims for other veterans.  38 C.F.R. § 20.1303 (2006) (Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of the appellate procedures and substantive law.).  Therefore, while the Board has considered the evidence the Veteran presented, it is not binding and does not control the outcome of this appeal; rather, the facts of this particular case were the determining factor.

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claims for service connection for cancer of the parotid gland, skin cancer, deformity tumors, scarring, nerve damage, and throat disability; there is no doubt to be resolved; and service connection is not warranted. 

Turning to the dental claim, disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran requests service connection for a dental disability.  The Veteran contends that his dental disability was caused by his cancer of the parotid gland and skin cancer.  In his informal hearing presentation dated in November 2013, the Veteran's representative contends that in-service exposure to ionizing radiation caused the Veteran's current dental disability.  

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150. 

Generally, service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  The term dental trauma does not include the intended effects of treatment.  

The Veteran's service dental records (SDRs) are not available.  The legal standard for proving such claims is not lowered, but the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind. 

Although it is unfortunate that the Veteran's SDRs are unavailable, he is not prejudiced in this instance as he has not alleged that he sustained trauma in service.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied.  





	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for service connection for voice condition is dismissed.

The appeal for service connection for bilateral foot disability is dismissed.

The appeal for service connection for a bilateral knee disability is dismissed.

The appeal for service connection for joint pain is dismissed.

Service connection for cancer of the parotid gland is denied.

Service connection for skin cancer is denied.

Service connection for deformity tumors is denied.

Service connection for scarring is denied.

Service connection for nerve damage is denied.

Service connection for a throat disability is denied.

Service connection for disability of the teeth for disability compensation purposes is denied. 




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


